This is an action to recover damages for personal injury. The plaintiff, who was a deputy sheriff, served a capias ad testificandum on the defendant. The defendant requested the plaintiff to permit him to go to the county seat of Avery in his own car. He was unable to start the engine and requested the plaintiff to use the crank, and when the plaintiff undertook to do so the motor "back-fired" and caused the crank to strike and injure the plaintiff's hand and arm. At the close of the evidence the court dismissed the action as in case of nonsuit, and the plaintiff excepted and appealed.
Upon an inspection of the entire record we are of opinion that the judgment should be affirmed.
Affirmed.